             Case 5:20-cv-05799-LHK Document 107 Filed 09/14/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                   Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                        DEFENDANTS’ RESPONSE TO
                                                       THE COURT’S ORDER RE:
18
              v.                                       COMMUNICATIONS WITH
19                                                     THE COURT (ECF No. 100)
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S ORDER
     RE: COMMUNICATIONS WITH THE COURT (ECF No. 100)
     Case No. 5:20-cv-05799-LHK
                Case 5:20-cv-05799-LHK Document 107 Filed 09/14/20 Page 2 of 4




1           Pursuant to this Court’s Order of September 12, 2020 (ECF No. 100), Defendants
2    respectfully state as follows.
3           1.      The Court’s Order attached email correspondence that had been received at the
4    Court’s general inbox. In that correspondence, a Census enumerator named “Stephen Fabian” (at
5    stevewavestudio@gmail.com) reported that “this evening I received an email from the census
6    instructing enumerators to set out availability at one hour or less.” ECF No. 100 at 2. Mr. Fabian
7    alleged that this instruction was in violation of the Court’s temporary restraining order of
8    September 5, 2020 (ECF No. 84).
9           2.      Defendants have not yet been able to fully investigate these allegations.
10          3.      Defendants note that there has never been a mandate under any census plan
11   (meaning the 2020 Plan, the COVID-19 Plan, or the Replan) to pay enumerators for census work
12   that does not need to be performed. Or to allow a single enumerator to dictate how census officials
13   are to assign work. Per the materials supplied by Mr. Fabian, it appears as if the request for a one-
14   hour maximum time allocation resulted from (i) the fact that Mr. Fabian had been assigned to a
15   field operations team somewhat unexpectedly; (ii) that there were “very few cases” to assign to
16   the enumerators; and (iii) that a supervisor made a decision to distribute the assignments among
17   different enumerators in an effort to be “fair.” ECF No. 100 at 2-5. This appears, on its face, to
18   be a single individual’s unhappiness about losing “several hundred dollars” and not receiving the
19   work schedule he preferred. Id. at 5. In addition, Mr. Fabian’s submission also suggests that the
20   individual communicating with him was acting while another official was out of the office, perhaps
21   an indication that the direction may have been the result of confusion, not purposefulness.
22          4.      None of this suggests any effort to violate the Court’s September 5, 2020 Order.
23   And any reading of the Order that would require Defendants to account for the hours and
24   compensation of individual employees (out of a work force of more than 280,000 individuals)1
25   would, respectfully, illustrate why judicial intrusion upon census operations is inappropriate.
26

27
            1
28           See https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-
     census-weekly-hires.pdf.
     DEFENDANTS’ RESPONSE TO THE COURT’S ORDER
     RE: COMMUNICATIONS WITH THE COURT (ECF No. 100)
     Case No. 5:20-cv-05799-LHK
                                                      1
             Case 5:20-cv-05799-LHK Document 107 Filed 09/14/20 Page 3 of 4



     DATED: September 14, 2020                         Respectfully submitted,
1

2                                                      JEFFREY BOSSERT CLARK
3                                                      Acting Assistant Attorney General

4                                                      ALEXANDER K. HAAS
                                                       Branch Director
5

6                                                      DIANE KELLEHER
                                                       BRAD P. ROSENBERG
7                                                      Assistant Branch Directors
8
                                                       /s/ Alexander V. Sverdlov
9                                                      ALEXANDER V. SVERDLOV
                                                         (New York Bar No. 4918793)
10                                                     M. ANDREW ZEE (SBN 272510)
                                                       Trial Attorneys
11
                                                       U.S. Department of Justice
12                                                     Civil Division - Federal Programs Branch
                                                       1100 L Street, NW
13                                                     Washington, D.C. 20005
                                                       Telephone: (202) 305-0550
14

15                                                     Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S ORDER
     RE: COMMUNICATIONS WITH THE COURT (ECF No. 100)
     Case No. 5:20-cv-05799-LHK
                                                  2
             Case 5:20-cv-05799-LHK Document 107 Filed 09/14/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 14th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
